110.	 It is with great pleasure that I convey to the President the congratulations of the Nigerian delegation on his election to the presidency of this session of the General Assembly. He represents a country and a region which have tremendous potential for the advancement of the ideals of the Charter of our Organization and for the realization of the aspirations of the underprivileged section of mankind. His well known personal commitment to the cause of peace and the uplifting of human dignity encourages me to hope that, under his wise guidance, this session will achieve significant success. In this endeavor, I assure him of the co-operation of my delegation.
111.	The relevance of the United Nations to the solution of the urgent problems of today is no longer in doubt. In the period between the twenty-fifth anniversary and this session when we celebrate its thirtieth anniversary, the Organization has proved its awareness of its responsibilities not to some, but to all its Members. Its devotion to the maintenance of peace has been balanced by an appreciation of the need to promote the economic and social well-being of all mankind. It has gone beyond pious statements delivered with great solemnity in this historic hall and then quickly forgotten. It has adopted the Charter of Economic Rights and Duties of States and has proclaimed a new international economic order, with an appropriate Program of Action. The World Population Conference, the World Food Conference, the third session of the Third United Nations Conference on the Law of the Sea and the General Conference of the United Nations Industrial Development Organization, all held under the auspices of the United Nations, are indicative of the increased preoccupation of our Organization with the need for results that will benefit its membership. Moreover, the seventh special session, which ended only a few days ago, convinces my delegation that our Organization is capable of rising to the challenges of the future.
112.	When the sixth special session was convened, there was discerned a definite antagonism to the aspirations of the poorer section of our membership. Rather than face the glaring disparities between those who have and those who have not, a desperate attempt was made to put blame where none was due. We left the sixth special session painfully aware of our lack of consensus. The seventh special session, by its positive achievement, has demonstrated the truth in the age-old saying that where there's a will there's a way.
113.	What is left is a demonstration of commitment by action to show that the awakening of Members of the United Nations to the need to be faithful to all the Articles of its Charter is not just one of those ephemeral developments which pass away once a "strategy" has been adopted. We have the experience of the two strategies for the First and Second United Nations Development Decades to justify such a fear. AH too often we tend to forget that the Charter devotes two chapters, embodying 18 articles, to the question of international economic and social co-operation. In Article 55, the United Nations committed itself to the promotion of higher standards of living, full employment, solutions of international economic, social, health, and related problems, with a view to "the creation of conditions of stability and well-being which are necessary for peaceful and friendly relations among nations". In Article 56 of the Charter, all of us, Members of the Organization, pledge ourselves to take joint and separate action in co-operation with the Organization for the achievement of the purposes enunciated in Article 55.
114.	Therefore, if the inequity in the world economic system has persisted so long, the fault is not in the Charter; rather it is in the lack of political will by Member States to discharge their obligations. That will must now be shown positively to be present. For it seems to my delegation that events of the past two years ought to have shown in unmistakable terms that the poor, the downtrodden and the underprivileged countries will no longer accept the conditions which perpetuate their seemingly hopeless condition. If the rich nations can read the signs, if they can make genuine efforts at being partners in the accelerated progress of the developing countries, then a beginning will, have been made in fulfilling the Preamble to our Charter, "to save succeeding generations from the scourge of war", and "to promote social progress and better standards of life in larger freedom".
115.	The seventh special session ended with the unanimous endorsement in plenary of the measures proposed by its Ad Hoc Committee.4 My delegation expects that we shall all take swift action to bring about a new system of economic relationships between the developed and the developing countries. We expect early expansion and diversification of the exports of the developing countries. We expect an improvement in our terms of trade through a buffer- stock financing arrangement, involving producers and consumers within an integrated Program appropriately indexed to sustain and increase our purchasing power relative to the manufactured goods, technology and services which we import. The measures recommended in resolution 3362 (S-VII) for the transfer of real resources for financing development and for the reform of the international monetary system should also be implemented without delay. These measures are necessary to ensure an increased flow of concessional financial resources and a greater involvement of international financial institutions in the development strategies of the developing countries.
116.	We do not, of course, lose sight of the need for the developing countries themselves to co-operate more effectively in improving their economic conditions. To this end, a greater degree of collaboration on economic projects has to be developed. A good beginning has already been made in the willingness of the developing countries which are producers of oil to assist positively other developing countries which are in a slightly less advantageous position. Indeed, the assistance given by such countries over the past two years has been to the tune of 2.2 per cent of their gross national product. My own country, Nigeria, in spite of its own tremendous internal requirements, has contributed its own modest share towards the development process in other countries. In addition
to the bilateral assistance which we have provided for other developing countries, we have made available a substantial contribution to the African Development Bank in order to increase the Bank's capacity to give development loans to African countries. We intend, within the limit of our capacity, to continue this process. 1 should also refer to the co-operative effort which was concreted at Lagos in May this year, when 15 West African countries signed the Charter of the Economic Community of West African States. We hope that that charter will turn out to be the launching-pad for an economic grouping that will benefit all its members and their peoples.
117.	The United Nations provides the ideal forum for working out the mutually beneficial partnership implicit in the new world economic order. So also does it provide an indispensable stage for the preservation of international peace and security in conditions of sovereign equality of States, large and small. If it is to fulfill this role, it has to be strong and effective. The thirtieth anniversary of the founding of the Organization gives us a good opportunity once again to examine together in a constructive manner how best to strengthen the Organization and thus make it more responsive to the needs of a rapidly changing world. To pretend, as some powerful Members of the Organization do, that all is well with the Charter is to live in an ivory tower. On the one hand, criticisms are always made by the developing countries concerning the undemocratic set-up enshrined in the Charter. Through that system, a few countries are able to frustrate the will of the vast majority. On the other hand, developed countries have accused developing countries rather unfairly in my view of imposing a tyranny of the majority on die General Assembly. The upshot of these accusations and counter-accusations is the need to take a close look at the Charter.
118.	During its twenty-ninth session, the General Assembly adopted resolution 3343 (XXIX), which set up a Group of Experts with the mandate to submit a study containing proposals on structural changes within the United Nations system that would make it fully capable of dealing with problems of international economic co-operation in a comprehensive manner. This recognition of the need to update the structure of the United Nations so as to make it more responsive was proved right; for, in the report submitted by the Group of Experts, there were very constructive proposals which, by common consent, are to be referred for further action to the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System. In paragraph 10 of its report, the Group observed:
"Every serious reform proposal (as opposed to marginal proposals that amount to mere 'tinkering') is bound to cut across someone's vested interest in the status quo. A meaningful reform of the system, to take account of new requirements and developments, may involve the forgoing of some short- term interests and entrenched habits in favor of long-term interests in a workable international economic order."3
119. No better advice could have been offered for the future growth of this Organization. No greater justification could be given for the wisdom of the General Assembly when, after a long debate, it adopted
resolution 3349 (XXIX), which created an Ad Hoc Committee on the Charter of the United Nations. My delegation regrets that the unco-operative attitude of certain Members has prevented the Committee from making progress. Without going into great detail, let me remind those who oppose even a simple review of the Charter of the following facts: first, that the United Nations today has a membership of 141 Members. Of this number, only 51, or slightly more than a third, were "present at the creation". If the two thirds which later subscribed to the Charter cannot even make suggestions for its improvement in the light of experience, then we will be made to feel that we are at best second-class Members. Secondly, even the founding fathers thought it wise not to preclude the possibility of amending the Charter: Article 109 makes elaborate provisions for reviewing the Charter, while Article 108 specifies the manner in which amendments shall come into force. Thirdly, changes are implicit in growth. My delegation looks forward to more positive developments in this issue. Meanwhile, the General Assembly at this session should pronounce its determination to work relentlessly for a more democratic set-up which will better fulfill the aspirations of all Members of our Organization.
120.	Several factors have proved conclusively that the super-Powers can no longer assume exclusive responsibility for international peace and security. Take the issue of disarmament, for instance: in spite of its place of primacy in the objectives of the Charter, it has almost become a lost cause, thanks to superPower collusion. The Conference of the Committee on Disarmament, which was intended as the main forum for disarmament negotiations, has been debilitated by a creeping paralysis. Its collective efforts are being frustrated by bilateral deals between the super-Powers which appear to them as progress, but which to the generality of the Members of the United Nations are tantamount to glossing over the real issues. The chief function of the Conference of the Committee on Disarmament is not to get enmeshed in protracted negotiations on collateral and sub-collateral measures of disarmament. The goal we all aim at is general and complete disarmament under a system of international supervision. To attain this goal we have to agree on a comprehensive test-ban treaty.
121.	The lack of progress on this crucial issue continues to bedevil all other related disarmament questions, namely, the regime of non-proliferation of nuclear weapons, the prevention of a group of privileged nuclear Powers making a mockery of the concept of the sovereign equality of States; the reduction of the staggering expenditures in the military budgets of the affluent countries; and the diversion of human and material resources from the pursuit of the armaments race to the promotion of the economic and social progress of humanity as a whole.
122.	As far as we are concerned, there are no technical obstacles to the verification of a comprehensive test-ban regime which should prevent its early adoption, provided the political will and mutual trust exist. While we recognize the value of technical and scientific expertise in classifying the complex issues involved in disarmament negotiations, the work of the Conference of the Committee on Disarmament should not be diverted into peripheral and marginal alleys in which annual seminars and symposia are conducted on this or that aspect of specific disarmament questions.
123.	In this connexion, my delegation regrets that a good opportunity for advancing the cause of disarmament was missed during the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons. The Review Conference' failed to rise to the task of providing more positive barriers against horizontal as well as vertical proliferation of nuclear weapons. The nuclear Powers parties to the Treaty cynically held back from giving assurances and guarantees that they would refrain from the use or threat of use of the deadly weapons. Similarly, there were no clear commitments on the part of the nuclear-weapon States that they would pursue the obligation incumbent upon them under article VI of the Treaty [resolution 2373 (XXII), annex] to carry out meaningful negotiations with a view to achieving concrete measures of nuclear disarmament. For those of us who have willingly given up our nuclear options in becoming parties to the Treaty, the attitude of the nuclear Powers has served to confirm the inequity of a world dominated by super-Power hegemony. There is need for all States to confront the issue of disarmament in a more constructive and meaningful manner in a forum of sovereign equality. The proposed world disarmament conference can provide such a forum. If the attempt to convene such a conference continues to be frustrated, my delegation will not hesitate to join other third-world States in demanding that the General Assembly focus attention on disarmament in a special session.
124.	I should now like to touch upon some of the specific political issues involving international peace and security on which this Assembly must act.
125.	The past year has witnessed very startling developments in the liberation struggle, both in IndoChina and in Africa. The people of Viet Nam have reasserted their independence and can now look forward to taking their rightful place in this august Assembly. My delegation hopes that it will not be long before the obstacles being placed in the way of the admission of the two Viet Nams is removed. In Cambodia, too, a popular regime has been installed. My delegation is happy that the Cambodian people will now be able to harness its efforts for the reconstruction of its country and the rehabilitation of its war-ravaged economy. We welcome them back into our midst. We also note with satisfaction the emergence of Papua New Guinea to independence and look forward to welcoming this new country to the United Nations.
126.	In Africa, through the persistent struggle of the liberation movements, supported by all forces opposed to oppression, the battle cry has been sounded against Portuguese colonialism. The glorious example of the entry of Guinea-Bissau into this community of sovereign States has been followed at this session by the admission of Mozambique, Cape Verde and Sao Tome and Principe. We again congratulate those new countries on their achievements and look forward to working closely with them.
127.	We call upon the international community to rally to the assistance of these new nations, which are confronted with tremendous problems arising from their long colonial status. Sao Tome and Principe, as well as Cape Verde, urgently requires assistance in coping with the great influx of refugees who have been displaced by the Angolan situation. My delegation hopes that the Office of the United Nations High Commissioner for Refugees will take appropriate and urgent action to help in finding a solution to this humanitarian problem.
128.	Regrettably, Angola, whose emergence as a sovereign State and membership in our Organization we had looked forward to with hope, is engaged in a fratricidal conflict that is sapping its energy and diverting it from constructive pursuits. The Nigerian Government vehemently deplores the instigation of one group of Angolans against another. Most solemnly and in the name of humanity we call upon the outside meddlers in the Angolan situation to keep off and to give the Angolan people the chance of settling down to the immense task of nation-building. The Nigerian Government will not accept the truncation of Angola as now constituted. We do not believe there exists in Angola any problem that cannot be solved within a united Angolan nation. I therefore appeal to the Angolan leaders to place the interests of the Angolan nation and people before party and personal advantage. I sincerely hope that statesmanship among the Angolan leaders will yet prevail, for my delegation will derive great joy from being able to welcome a united, peaceful Angola into our midst before long.
129.	Notwithstanding the progress made in decolonization, imperialism still constitutes the most potent threat against international peace and security in southern Africa. The problem of Zimbabwe is a great reminder, if indeed one is needed, of the great hurdle that still has to be surmounted before we see the end of racism and imperialism. By an adroit act of political gamesmanship, the white rebel clique in Zimbabwe, aided by the racist regime in South Africa, almost succeeded in luring the international community into a sense of false security. We were almost led to believe that the rebel clique had at last read the signs, recognized the futility of its senseless policy and decided to take the indispensable steps towards ensuring for itself and its children conditions of peaceful and meaningful co-operation with the indigenous population it had so long oppressed. Regrettably, Ian Smith has once again shown his determination to wreck all chances of a peaceful transfer of power. By wrecking the talks between his illegal Government and the African National Council, by engaging in the dangerous game of trying to divide the nationalist united front, by seeking to hold talks with puppets in the assembly of tribal chiefs, Ian Smith is inviting an intensified armed struggle whose ultimate result is not in doubt.
130.	Since the United Nations is witness to the bad faith and unreliability of Ian Smith, it should give maximum support and encouragement to the nationalist' movement of Zimbabwe. The Federal Military Government of Nigeria pledges its unflinching support. My Government meanwhile calls on the African National Council to close ranks, to cast aside petty jealousies and personal ambitions, and to concentrate, in unity, on the task of ridding its fatherland of the oppression of the white rebels. 
131.	The situation in Namibia continues to deteriorate. Not only has South Africa flagrantly defied the United Nations; it has even refused to make a declaration, as required by Security Council resolution 366 (1974), that it would comply with the resolutions and decisions of the Organization. Besides, South Africa has persisted in its diabolical policy of Balkanizing Namibia through the creation of bantustans. Under the guise of permitting black and white ethnic groups of the Territory to determine their own future without interference, the Vorster regime has continued to perpetuate its stranglehold on Namibia. How can the entire world body look on helplessly when South Africa continues most blatantly to violate the tenets of our Organization? The Namibian people have almost exhausted their patience waiting hopefully for the United Nations to assume its responsibility. Are we going to fail them, or shall we resolve more than ever before to confront South Africa with the force necessary to bring about withdrawal? My delegation believes that if we have the political will we can in a short time solve the Namibia problem.
132.	To insist, as do some Members of the United Nations, that the situation created by South Africa's illegal occupation of Namibia does not constitute a threat to international peace and security is to be guilty of multiple standards. The Namibian situation is capable of provoking a racial war on a continent which needs a long period of peace to recover from imperialist exploitation. I therefore hope that those who used their veto power to prevent effective action against South Africa will reconsider their position and recognize that their responsibility under the Charter extends to the world at large.
133.	At its twenty-ninth session, the General As- ;embly in its wisdom adopted resolution 3207 (XXIX), n which it called upon the Security Council to review the relationship between the United Nations and South Africa in the light of the constant violation by South Africa of the principles of the Charter and the Universal Declaration of Human Rights. Unfortunately, the Security Council could not take a decision owing to the use of the veto by some of its permanent members. The rest of the story leading to the exclusion of South Africa from further participation in the work of the session is well known.
134.	The interesting thing is, however, that South Africa has now intensified its propaganda campaign to project an imaginary process of liberalization. As we all know, the truth is that nothing has changed. The most obnoxious aspects of apartheid are still very much in evidence. Rather than begin the necessary contacts on the basis of equality with the black South Africans, the racist regime prefers to conduct so- called dialog with independent African countries. Vorster will not talk to fellow South Africans who happen to be black, but he will wine and dine, and will even pay secret visits to, black leaders elsewhere.. The confusion which this monumental hypocrisy was intended to cause in the ranks of the OAU was, happily, exposed at the ninth extraordinary session of the OAU Council of Ministers held at Dar es Salaam last April. The Declaration adopted at that time confirmed Africa's view, first articulated in the Lusaka Manifesto, that friendship between South Africa and the rest of the continent can have as its basis only the abandonment of apartheid. To insist that meaningful dialog can be commenced with South Africa under its present leadership is to betray the oppressed non- whites in the country.
135.	The Federal Military Government of Nigeria acknowledges the sovereign right of each country to determine its policy on specific issues. However, the Federal Military Government also believes that certain self-evident facts should unite all Members of the United Nations on an issue such as apartheid, which is so abhorrent to our Charter. It is sheer self-deceit to speak of being opposed to apartheid while at the same timing maintaining diplomatic, economic and other forms of links with a regime based exclusively on apartheid. It is even more serious when some Members of this Organization continue to supply South Africa with the weapons it needs to protect and perpetuate its obnoxious system. It is therefore incumbent on this Assembly strongly to reaffirm its arms embargo on South Africa and to -demand the end of economic collaboration and all other forms of contact with South Africa. My delegation wishes to place on record its appreciation of the indefatigable effort of the Special Committee against Apartheid, in exposing the evils of apartheid, and we hope that all Members of the United Nations will join wholeheartedly in the great task of effectively annihilating apartheid. Let those who at this time choose to develop or strengthen contacts and co-operation with South Africa beware.
136.	My delegation is concerned that no solution has yet been found to the problem of Cyprus. We are apprehensive lest in this day and age the interests of a weak non-aligned country be sacrificed on the altar of big-Power politics. The current crisis in that island State was provoked and is sustained by the political and territorial ambitions of its big-Power neighbors who act ostensibly in protection of one or the other of the two sections of the Cypriot community.
137.	Until the Cypriot people as a whole are made to believe that their first loyalty is to Cyprus and not to their ancestral home either in Greece or in Turkey, so long will there be room left for outsiders to fish in the Cypriot troubled waters. Nigeria does not believe in big-Power enforced settlement of the problems of a weak State. The principle of equality of States enshrined in our Charter is the very antithesis of imposed solutions. We are not unmindful of the communal fears; however, we do not share the position of those who would rather partition Cyprus. The territorial integrity of that young State must be maintained. The General Assembly must once again call on all parties directly involved in the Cyprus problem to show constructive statesmanship and work for a solution on the basis of General Assembly resolution 3212 (XXIX).
138.	This Assembly will be faced once again with the unresolved problem of the Middle East and the intimately related question of Palestine. When we separated these two issues for discussion last year, we demonstrated, perhaps for the first time, our full recognition of the human tragedy created by the pro-longed upheaval in that area. The deprivation of their homeland inflicted on the Palestinian people and the' need to resettle them, not in refugee camps, not even in brotherly Arab countries, but in a country of their own, has become a most vital element in the search for meaningful and lasting peace in the area. The twenty-ninth session of the General Assembly gave somewhat overdue recognition to this aspect of the problem when it accorded Yasser Arafat the honor of addressing it. The Assembly then went further and accorded the Palestine Liberation Organization, the authentic voice of the Palestinian people, a place of honor in this Assembly and in other organs of the United Nations [resolution 3210 (XXIX)]. My delegation believes that these developments of the twenty- ninth session are indispensable steps towards peace. The people of Palestine must be associated closely with a settlement under whose umbrella they are expected to live.
139.	Regrettably, the threat to international peace and security which the situation in the Middle East constitutes still persists. The uncertainties in the course of events constitute a severe drawback in the pursuit of constructive efforts by the virile people of the area. The important issues are still unresolved even if some tentative progress has been made in creating conditions to facilitate peace contacts. My delegation believes that any breakthrough in any of the complex issues of the Middle East is a step for peace and must be welcome. The value of an all-or-nothing approach to a complex problem can be as doubtful as the arrogance which finds expression in the defiance of United Nations resolutions and genuine peace efforts. While we should therefore acclaim the recent accord, we must stress that lasting peace demands continuous movement. Israel must show positive signs of its willingness to abandon its defiant attitude and to negotiate on the basis of the resolutions of the United Nations. The goodwill of many Members of this Organization towards Israel has been more than vividly demonstrated in the decisions taken by the Assembly of Heads of State and Government of the OAU, held at Kampala from 28 July to 1 August 1975 and the Conference of Ministers for Foreign Affairs of the Non-Aligned Countries held at Lima in August. Israel has the chance to reciprocate this goodwill and thus ensure for itself and its people peace within recognized borders. It is in the interest of international peace and security for Israel to be more constructive at this session of the Assembly; what is more, it is in the interest of the State of Israel.
140.	I dealt extensively at the beginning of my state-ment with the emphasis which our Organization has been placing on the economic development of Member States. This emphasis, which is long overdue, is in keeping with the ideals of our Charter. In the 30 years since that historic gathering in San Francisco which saw the birth of the United Nations, the glaring disparity between the few rich countries and the many poor countries has become more pronounced, to the point where urgent action is necessary if international peace and security are not to be jeopardized by open antagonism provoked by economic disparities. The Members of this Organization have within their capacity the means, and I hope the will, for spectacular progress in creating the conditions for a decent standard of life for everyone. The United Nations will be judged by the extent to which it is successful in combining this task with the equally vital job of up-holding peace and promoting self-determination and human dignity. Let it not be said of us that when we
had all the tools for making our Organization satisfy the yearnings of humanity we preferred to indulge our petty national self-interest rather than work for the over-all good of humanity.
